Citation Nr: 0432624	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-16 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to a temporary total rating pursuant to the 
provisions of 38 C.F.R. § 4.29 (2004), for hospitalization 
and inpatient treatment of post-traumatic stress disorder, 
from April 23, 2001 to May 23, 2001.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims of entitlement to service connection for 
post-traumatic stress disorder (PTSD) and a temporary total 
rating pursuant to the provisions of 38 C.F.R. § 4.29, for 
hospitalization and inpatient treatment of PTSD, from April 
23, 2001 to May 23, 2001.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

VA medical records associated with the veteran's claims file 
include a January 2003 treatment report that shows he was 
psychiatrically diagnosed on Axis I with combat-related PTSD.  
According to the psychiatrist, the PTSD diagnosis was linked 
to the veteran's claimed stressor account of being present at 
Tan Son Nhut Air Force Base in Vietnam during several enemy 
rocket attacks conducted against this military facility.  

The veteran's service personnel records show that he served 
in the United States Air Force and that he was stationed in 
Republic of Vietnam with the 377th Security Police Squadron 
from March 27, 1969 to March 23, 1970.  In support of his 
PTSD claim, the veteran submitted an excerpt from a military 
historian's compilation of officially recorded attacks 
conducted against Tan Son Nhut Air Force Base by enemy forces 
associated with the Viet Cong and/or the North Vietnamese 
Army.  The report shows that during the veteran's tour of 
duty in Vietnam, there were three documented enemy attacks on 
the Tan Son Nhut airbase that occurred on May 12, 1969; June 
29, 1969; and December 19, 1969.  A review of the claims file 
shows that there are no official records from the veteran's 
assigned military unit, the 377th Security Police Squadron, 
for these three pertinent dates.  If the official records 
indicate that this unit was posted in the area in which these 
attacks occurred, it may substantiate the veteran's claim.  
The Board therefore finds it necessary to remand this case 
for additional evidentiary and procedural development in this 
regard.  The U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) should be contacted and asked to provide 
the official historical records of the aforementioned 
military unit for the dates of May 12, 1969; June 29, 1969; 
and December 19, 1969, as they would be useful towards 
corroborating the veteran's accounts of being exposed to 
combat.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations with regard to the issue of 
entitlement to a temporary total rating pursuant to the 
provisions of 38 C.F.R. § 4.29, for hospitalization and 
inpatient treatment of PTSD, from April 23, 2001 to May 23, 
2001.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2004).  In this regard, the United States Court of 
Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requires VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The claims file must be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

2.  A review the file and a summary of 
the claimed stressors must be made.  This 
summary and a copy of the veteran's 
service documents should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  The USASCRUR should be 
provided with a copy of any information 
obtained above, and should be requested 
to provide any additional information 
that might corroborate the veteran's 
alleged stressors, including the daily 
history logs of the 377th Security Police 
Squadron, United States Air Force, for 
the specific dates of May 12, 1969; June 
29, 1969; and December 19, 1969.  The 
USASCRUR should be asked to discuss what 
the records show with regard to incidents 
of enemy attacks at the operating area of 
the 377th Security Police Squadron, for 
the dates of May 12, 1969; June 29, 1969; 
and December 19, 1969.

3.  Following the receipt of a response 
from the USASCRUR, a report must be 
prepared detailing the nature of any 
stressor which that has been established 
by the record.  If any stressor has been 
verified, it should be stated in the 
report.  This report is then to be added 
to the claims folder.

4.  If, and only if, it is determined 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the veteran should be 
scheduled for a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  The entire claims 
file must be made available to the 
examiner in conjunction with this 
examination.  It must be specified for 
the examiner the stressor or stressors 
that have been determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether appellant 
was exposed to a stressor in service.  
The examination report should reflect 
review of pertinent material in the 
claims file.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses of current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status.

If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the record was sufficient 
to produce post-traumatic stress 
disorder; and (2) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record and found sufficient to produce 
post-traumatic stress disorder by the 
examiner.

5.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claims on 
appeal should be readjudicated.  If any 
benefit remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, and 
an adequate time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


